Title: To Thomas Jefferson from John Adams, 10 July 1787
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square July 10, 1787

I received with great Pleasure your favour of the first.—Your Excursion I dare answer for it, will be advantageous in many respects to our Country.—The object of mine to Holland was to procure Money, and I had the good fortune to obtain as much as was necessary for the then present Purpose: but it was not in Consequence of any orders from Congress, and therefore I am under some Apprehension for fear my Loan should not be ratified with so much Promptitude as I wish. If Congress ratify my Loan they will be able to pay the 2000 Guineas to the officers you mention, and to pay the Principal Sum too, if they please.—I have no doubt that Congress might borrow Money in Holland to pay off the Debt to France, if the States would lay on a Duty, to pay the Interest.—If you will venture to draw upon Willinks and Van Staphorsts, I Suppose you may have the Money to pay the French officers their Interest. But perhaps you would choose to have a previous order of Congress or the Board of Treasury.
I am extreamly sorry, that you could not come for your Daughter in Person, and that we are obliged to part with her so soon. In my Life I never saw a more charming Child. Accept of my Thanks, for the Pamphlets and Arrets.—Tell Mazzei, he cannot conceive what an Italian I am become.—I read nothing else, and if he writes to me it must be in that Language: but he must remember to make his Letters, so plain, that I can see them. In writing English he is obliged to write so slow that his Characters are visible; but in Italian such is the Rapidity of his Eloquence, that I must get a Solar Microscope, if he is not upon his guard. You too, write Italian, and if you like it, you will oblige me: but I am not yet presumptuous enough to write a Line in any Thing but rugged American. I am, my dear Sir with perfect Friendship yours,

John Adams

